
	

113 HCON 97 IH: Recognizing caregiving as a profession and the need for increased educational opportunities for both paid and family caregivers.
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. CON. RES. 97
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Terry submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
		
		CONCURRENT RESOLUTION
		Recognizing caregiving as a profession and the need for increased educational opportunities for
			 both paid and family caregivers.
	
	
		Whereas 10,000 people in the United States turn 65 years old every day;
		Whereas an estimated 40,000,000 people, 13 percent of the population, are 65 years of age and
			 older;
		Whereas in 2056, for the first time, the population of adults age 65 and over is projected to
			 outnumber the population under age 18;
		Whereas by 2060, the population age 65 and older will represent just over 1 in 5 people in the
			 United States, up from 1 in 7 today;
		Whereas the 85+ population is projected to more than triple from 5,900,000 to 18,200,000 by 2060,
			 reaching 4.3 percent of the total population;
		Whereas more than 5,000,000 people in the United States have Alzheimer’s disease today;
		Whereas by 2050, up to 16,000,000 will have the disease;
		Whereas an estimated 60 to 70 percent of older adults with Alzheimer’s disease and other dementias
			 live at home and these individuals are examples of adults who need
			 assistance in their homes with their activities of daily living;
		Whereas two-thirds of people over the age of 65 need assistance from special devices or from a
			 caregiver to complete the activities of daily living;
		Whereas in order to address the surging population of seniors who have significant needs for
			 in-home care, the field of senior caregiving will continue to grow;
		Whereas there are an estimated 65,700,000 adults in the United States providing care to adult
			 relatives or friends and an estimated 985,000 paid senior caregivers;
		Whereas both unpaid family caregivers and paid caregivers work together to serve the daily living
			 needs of seniors who live in their own homes;
		Whereas employment of caregivers is projected to grow 49 percent from 2012 to 2022, much faster
			 than the average for all occupations; and
		Whereas the more a senior is able to provide for his or her own care, the less burden is placed on
			 public payment systems in Federal and State governments: Now, therefore,
			 be it
	
		That Congress—
			(1)recognizes caregiving as a profession and the need for increased educational opportunities for both
			 paid and family caregivers;
			(2)supports paid caregivers, the private home care industry, and the efforts of family caregivers
			 nationwide by encouraging individuals to provide care to family, friends,
			 and neighbors;
			(3)encourages accessible and affordable self-directed care for seniors;
			(4)supports current and future Federal programs which address the needs of seniors and their family
			 caregivers; and
			(5)encourages the Secretary of Health and Human Services to continue working to educate people in the
			 United States on the impact of aging and the importance of knowing the
			 options available to seniors when they need care to meet their personal
			 needs.
			
